Citation Nr: 1804469	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of dependency and indemnity compensation, death pension, and accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, N.J., and T.W.


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to June 1974.  The appellant is seeking dependency and indemnity compensation, death pension, and accrued benefits based on the Veteran's service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Atlanta, Georgia currently retains jurisdiction.

A personal hearing was conducted between the Veteran and undersigned in May 2016.  A transcript is associated with the record.


FINDING OF FACT

The Veteran and appellant did not have a valid marriage at the time of the Veteran's death.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purposes of VA dependency and indemnity compensation, death pension, and accrued benefits.  38 U.S.C. §§ 101(3), 1102, 1304, 1310 (2012); 38 C.F.R. §§ 3.1(j), 3.50 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Benefits may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304; 38 C.F.R. § 3.54.  Likewise, the same criteria apply to "spouses" attempting to show entitlement to any pension benefits.  38 U.S.C. § 1541.

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j).

The term "spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.50(a).

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b).

The Veteran and appellant married in March 1974.  See October 1981 Marriage Certificate/License.  The record does not contain a divorce decree, and the Veteran's February 2009 death certificate indicates that he was married to the appellant.  Nevertheless, the appellant concedes that she and the Veteran divorced in the years prior to his death in February 2009.  See March 2010 Form 21-534; November 2013 Death Certificate; May 2016 Hearing Transcript.  She identified several factors that influenced the decision to divorce.  She does not assert that they remarried prior to the Veteran's death.  To the contrary, she testified that married a different man within a month of the Veteran's death, which had been preceded by a period of courtship (informal dating).  

The Veteran and appellant did not have a valid marriage at the time of his death in February 2009, because they were divorced.  Further, although the appellant asserts that she cared for the Veteran and lived with him for a period of time following their divorce, the state of Georgia abolished common law marriage effective January 1, 1997, which precludes the possibility of a valid marriage (re-marriage) on that basis.  See Ga. Code Ann. § 19-3-1.1 (2017).  Because the Veteran and appellant did not have a valid marriage at the time of his death, the appellant is not entitled to recognition as the surviving spouse of the Veteran.
 





ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of dependency and indemnity compensation, death pension, and accrued benefits is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


